IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 97-DP-00583-SCT
EDWIN HART TURNER
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                                2/15/97
TRIAL JUDGE:                                     HON. C. E. MORGAN, III
COURT FROM WHICH APPEALED:                       CARROLL COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                          JOHN M. COLETTE
ATTORNEYS FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL
                                                 BY: LESLIE S. LEE
DISTRICT ATTORNEY:                               DOUG EVANS
NATURE OF THE CASE:                              CRIMINAL - DEATH PENALTY - DIRECT
                                                 APPEAL
DISPOSITION:                                     AFFIRMED - 2/4/99
MOTION FOR REHEARING FILED:                      2/17/99
MANDATE ISSUED:                                  4/15/99




     EN BANC.


     PITTMAN, PRESIDING JUSTICE, FOR THE COURT:


                                     STATEMENT OF THE CASE

¶1. The case at bar is an appeal from the Circuit Court of Forrest County, Mississippi, after a change of
venue from Carroll County, Mississippi, First Judicial District. Turner was indicted by the Grand Jury of
Carroll County, Mississippi, First Judicial District, on May 20, 1996, in a two count indictment charging him
in Count I with the December 13, 1995, capital murder of Eddie Brooks during the commission of an
armed robbery in violation of Miss. Code Ann. § 97-3-19(2)(e) and in Count II with the December 13,
1995, capital murder of Everett Curry during the commission of an armed robbery in violation of Miss.
Code Ann. § 97-3-19(2)(e). Turner was tried, and the jury, after deliberation, found him guilty of capital
murder on both Counts I and II on February 13, 1997. The jury then heard evidence in aggravation and
mitigation of sentence. After deliberation, on February 14, 1997, the jury returned the following verdicts in
proper form sentencing Turner to death on both Counts I and II.

¶2. The Count I verdict states:
     We, the Jury, unanimously find from the evidence beyond a reasonable doubt that the following facts
     existed at the time of the commission of the capital murder charged in Count I of the indictment:

     1. That the defendant actually killed Eddie Brooks.

     2. That the defendant attempted to kill Eddie Brooks.

     3. That the defendant intended that the killing of Eddie Brooks take place.

     4. That the defendant contemplated that lethal force would be employed.

     Next, we the jury, unanimously find that the aggravating circumstances of:

     The capital offense was committed for pecuniary gain during the course of an armed robbery.

     exists beyond a reasonable doubt and is sufficient to impose the death penalty and that there are
     insufficient mitigating circumstances to outweigh the aggravating circumstances, and we further find
     unanimously that the defendant should suffer death as to Count I of the indictment.

                                                                                         /s/Earl J. McGehee

                                                                                        Foreman of the Jury

¶3. The Count II verdict states:

     We, the Jury, unanimously find from the evidence beyond a reasonable doubt that the following facts
     existed at the time of the commission of the capital murder charged in Count II of the indictment:

     1. That the defendant actually killed Everett Curry.

     2 That the defendant attempted to kill Everett Curry.

     3. That the defendant intended that the killing of Everett Curry take place.

     4. That the defendant contemplated that lethal force would be employed.

     Next, we the jury, unanimously find that the aggravating circumstances of:

     The capital offense was committed for pecuniary gain during the course of an armed robbery.

     exists beyond a reasonable doubt and is sufficient to impose the death penalty and that there are
     insufficient mitigating circumstances to outweigh the aggravating circumstances, and we further find
     unanimously that the defendant should suffer death as to Count II of the indictment.

                                                                                         /s/Earl J. McGehee

                                                                                        Foreman of the Jury

¶4. After the sentence of death was imposed by the jury, the trial court set an execution date of March 28,
1997. Turner's motion for new trial was denied on March 25, 1997.(1) Turner perfected his appeal on April
24, 1997. Turner presently awaits the outcome of this appeal in the Maximum Security Unit of the State
Penitentiary at Parchman, Mississippi.

¶5. Turner has raised thirteen (13) assignments of error for review by this Court:

     I. THE ARREST OF TURNER WAS ILLEGAL PURSUANT TO MISS. CODE ANN. §
     99-3-7 AND SUBSEQUENT SEARCH AND SEIZURE VIOLATED THE FOURTH AND
     FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND
     THEIR MISSISSIPPI CONSTITUTIONAL COUNTERPARTS.

     II. COUPLING A VAGUE INDICTMENT WHICH DID NOT FAIRLY APPRISE THE
     DEFENDANT WITH NOTICE OF WHICH UNDERLYING FELONY WOULD BE
     PURSUED ALONG WITH A DUPLICITOUS JURY INSTRUCTION VIOLATED THE
     SIXTH, EIGHTH AND FOURTEENTH AMENDMENTS.

     III. THE LOWER COURT ERRED IN DENYING TURNER'S PROPOSED LESSER
     INCLUDED OFFENSE INSTRUCTION.

     IV. THE PROSECUTOR ENGAGED IN WHOLLY IMPROPER CROSS-
     EXAMINATION OF SENTENCING PHASE WITNESSES SOLELY FOR THE
     PURPOSE OF INJECTING PREJUDICE TO INFLAME THE JURY.

     V. THE TRIAL COURT ERRED IN EXCLUDING RELEVANT MITIGATION
     EVIDENCE IN VIOLATION OF THE FEDERAL AND STATE CONSTITUTIONS AND
     STATE LAW.

     VI. THE LOWER COURT ERRED IN LIMITING CONSIDERATION OF MENTAL
     CAPACITY MITIGATING CIRCUMSTANCE TO "SUBSTANTIAL IMPAIRMENT."

     VII. THE INSTRUCTIONS TO THE JURY AND THE INTRODUCTION OF THE
     GUILT PHASE EVIDENCE AT THE SENTENCING PHASE VIOLATED STATE LAW
     AND THE FEDERAL AND STATE CONSTITUTIONS.

     VIII. THE LOWER COURT ERRED IN REFUSING TO INSTRUCT THE JURY THAT
     THERE IS A PRESUMPTION THAT NO AGGRAVATING CIRCUMSTANCES EXIST.

     IX. THE LOWER COURT ERRED IN INSTRUCTING THE JURY AT SENTENCING IT
     COULD CONSIDER "THE DETAILED CIRCUMSTANCES OF THE OFFENSE."

     X. THE LOWER COURT VIOLATED THE EIGHTH AMENDMENT AND STATE LAW
     BY INSTRUCTING THE JURY TO DISREGARD SYMPATHY IN REACHING ITS
     SENTENCING DECISION.

     XI. THE EIGHTH AMENDMENT AND STATE LAW WERE VIOLATED WHEN THE
     LOWER COURT ALLOWED IN ESSENCE BOTH THE ROBBERY AND PECUNIARY
     GAIN AGGRAVATING CIRCUMSTANCES TO BE CONSIDERED BY THE JURY.

     XII. THE STATE'S MISCONDUCT IN THE CLOSING ARGUMENT WARRANTS
     REVERSAL OF THE DEATH SENTENCE.
     XIII. THE STATE IMPROPERLY ARGUED STATUTORY AGGRAVATING
     CIRCUMSTANCE WHEN IT HAD PREVIOUSLY ON THE RECORD ELECTED TO
     ONLY PROCEED WITH THE PECUNIARY GAIN AGGRAVATOR AND HAD NOT
     SOUGHT TO PROCEED WITH THE HEINOUS, ATROCIOUS AND CRUEL
     AGGRAVATOR IN THE SENTENCING INSTRUCTION.

                                    STATEMENT OF THE FACTS

¶6. On the night of December 12, 1995, Appellant Edwin Hart Turner (hereinafter Turner) and Paul
Murrell Stewart (hereinafter Stewart) had been drinking beer and smoking marijuana while driving around
Leflore and Carroll Counties in Stewart's automobile. Around midnight the vehicle veered off the gravel
road and became stuck in a ditch. Turner and Stewart walked to the nearby home of Doyle Carpenter, a
friend of Turner's. Carpenter carried the pair to Turner's home when the trio were unable to free the
automobile from the ditch. Once back at Turner's house, Turner and Stewart decided to rob some place.
The crimes at issue in the present case occurred at two separate convenience stores approximately four
miles apart on U.S. Highway 82 in Carroll County, Mississippi.

¶7. The crime spree began at Mims Turkey Village Truck Stop. Turner and Stewart went into the store
wearing masks and carrying high-powered rifles. Turner used a 6mm rifle, while Stewart carried a .243 rifle
with a scope attached. Turner and Stewart walked into the store and then Turner shot Eddie Brooks, the
store clerk, in the chest. Eddie Brooks slumped behind the counter and fell to the floor.

¶8. Turner and Stewart went behind the counter to the cash register but could not get it to open. The two
men became angry when they could not open the cash register. Stewart shot the cash register, but it still
would not open. Turner, in a rage, struck the butt of his rifle on the cash register. Turner then shot at the
cash register to no avail. Turner then became enraged. Turner placed the barrel of his gun inches from Eddie
Brooks' head and pulled the trigger, killing Mr. Brooks.

¶9. Unsuccessful in their attempt to get any money, the two men immediately drove to Mims One Stop.
Everett Curry was standing next to a gas pump outside. There were several people inside. Stewart went
inside the store to rob it while Turner made Everett Curry get on the ground by threatening him with his
6mm rifle. As Curry was pleading for his life, Turner shot him in the head, killing him. Meanwhile, Stewart
was ordering the clerk to fill a paper bag with money.

¶10. After killing Everett Curry, Turner then ran into the store and ordered everyone to get down. Turner
then pointed a gun at a man in the store. Stewart urged Turner not to kill anyone else since they already had
the money that they came for. Turner and Stewart then left the store and returned to Turner's house.

¶11. Turner and Stewart put the guns inside Turner's house. Stewart left his white hockey mask on the back
seat of Turner's car. Stewart then counted the money (about $400.) which they then split, while Turner
prepared shrimp and cinnamon rolls which the two then ate. Turner and Stewart awoke later that morning
to several law enforcement officers knocking on the door. The officers discovered two high-powered rifles
in Turner's house. Turner and Stewart were then arrested and brought to Carroll County Sheriff C. D.
Whitfield. Stewart gave a full confession outlining the above events. The Sheriff then got a search warrant
for Turner's house.

¶12. Turner was tried and found guilty of two counts of capital murder while in the commission of armed
robbery. The jury then imposed the death penalty for both counts of capital murder. This appeal followed.

                                    DISCUSSION OF THE ISSUES


     I. THE ARREST OF TURNER WAS ILLEGAL PURSUANT TO MISS. CODE ANN. §
     99-3-7 AND SUBSEQUENT SEARCH AND SEIZURE VIOLATED THE FOURTH AND
     FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND
     THEIR MISSISSIPPI CONSTITUTIONAL COUNTERPARTS.

     A. WARRANTLESS ARREST

¶13. Turner argues forcefully that the information possessed by the law enforcement officers at the time that
they went to Turner's home, handcuffed both Turner and Stewart, and drove them away in police cars from
the Turner home was insufficient to establish the requisite probable cause needed to arrest Turner without a
warrant. Turner argues that the law enforcement officers knew the following:

     1. They knew first of all that two persons were dead and that they had met their end by use of a
     deadly weapon. There was however nothing connected to the dead bodies that signaled Hart Turner's
     involvement.

     2. They recovered from the scenes hulls and casings presumably ejected from the deadly weapons.
     There was nothing unique about the physical evidence that signaled Hart Turner's involvement.

     3. They knew at the first murder scene that no eyewitnesses observed the killing or the perpetrators,
     nor gave a description of the offender's vehicle. Nothing signaled Hart Turner's involvement.

     4. They knew at the second murder scene that no eyewitness could identify the perpetrators as their
     faces were concealed with masks. No one recognized the masks [as] belong[ing] to Hart Turner and
     no one got a view of the getaway vehicle license plate which again did not signal Hart Turner's
     involvement. In fact the best anyone ever came up with was a gray or silver car and Turner owned a
     dark blue car.

     5. They discovered a wallet, purportedly of the victim of the second homicide, yet no fingerprint
     analysis was done to manifest Hart Turner's involvement.

     6. No fingerprint evidence linked Turner to either of the homicides.

     7. No one identified Hart Turner's voice as having been behind the mask. The perpetrators did not
     leave any of their own blood evidence to connect them nor had they left behind any other physical
     evidence demonstrating they had been there, eg. footprints, tire tracks.

     8. No one recognized the rifles used in the killings.

     9. At this time, roughly 2:15a.m. they had obviously not had the benefit of Paul Stewart's admissions
     and confessions, nor any other confidential informant information alerting them to Hart Turner.

     10.They knew that the perpetrators were white males and one was taller than the other.

¶14. Conversely, the State argues that the law enforcement officers had a great deal of evidence linking
Turner to the two capital murders. In the present case, the officers knew that two murders a few miles apart
on Highway 82 had taken place. Two eyewitnesses remembered that two white males of average height,
one taller than the other, had perpetrated these crimes. The night manager saw one white male with a gun
holding up a patron of his store who was outside pumping gas, and another white male enter the store with
a gun wearing a white hockey mask. What the white male standing outside the gas station at the second
crime scene was (or was not) wearing is the subject of much contention and debate in the trial record and
for that reason will not be assumed by this Court.

¶15. Both sides cite Rome v. State, 348 So. 2d 1026 (Miss. 1977), for support of their position as to this
issue. In Rome, the facts were as follows: The Stone County Courthouse was burglarized at night and
almost $2000.00 was stolen. Id. at 1027. A policeman on foot patrol in the area heard a noise coming
from the courthouse area and spotted two men at which time he made his presence known and ordered
them to halt. Id. The two men split up - one was apprehended and the other got away. Id. Officer Griffin
was called in for assistance by the arresting officer. Id.

¶16. Officer Griffin, after assisting the arresting officer, went in his patrol car back to the same area of the
courthouse and began patrolling it. Id. At this time, Officer Griffin did not know that the courthouse had
been burglarized, only that two men had been spotted in the area acting suspiciously and one had run when
the police officer ordered them to halt and had gotten away. Id.

¶17. This Court found that,

      [T]he record is devoid of any proof that Officer Griffin, at the time he arrested Rome, had any
      reasonable ground to 'suspect and believe' that Rome had committed the 'felony' as required by Miss.
      Code Ann. § 99-3-7. []. According to Griffin, he did not know that the courthouse had been
      burglarized when he took Rome to the police station . . . . Based upon the totality of the
      circumstances of this case, we cannot hold that Griffin had sufficient evidence to believe that Rome
      had committed a felony . . . . To uphold the arrest would lay down the unacceptable rule that law
      officers may arrest any stranger deemed by them to be suspect of having committed an unknown
      crime, and then hunt a crime to be charged against such a citizen.

Id. at 1028-29.

¶18. While Rome is good law and is very instructive, the facts in the present case do not support a similar
finding of reversal as was the decision in Rome. This Court in Rome stated the correct test which we are to
apply to arrests without a warrant. Id. at 1027. This Court stated, "[p]robable cause means more than bare
suspicion, but does not necessarily require sufficient evidence to support a criminal conviction." (quoting
Powe v. State, 235 So. 2d 920 (Miss. 1970)).

¶19. Here, two white males in a Toyota with a Georgia plate, tag number FGZ-818, had evaded Leflore
County authorities the night before the early morning killings. Leflore County Sheriff Ricky Banks obtained
a John Doe arrest warrant for the two white males. High powered rifle hull casings were found at the scene
of the crime. Doyle Carpenter told authorities that he gave Turner and another white male a ride to Turner's
home when the Toyota with a Georgia plate, tag number FGZ-818 they were riding in, became stuck in the
ditch earlier in the evening. Sheriff Whitfield remembered Hart Turner as a white male who had a history of
violence.
¶20. The Toyota stuck in the ditch had a Pillow Academy bumper sticker on it which was traced to
Stewart, a young white male. There was a trail of footprints leading from the abandoned vehicle to a house
up the gravel road that belonged to Doyle Carpenter. Doyle Carpenter described the two men to the law
enforcement officers and told them that he had carried them to Turner's residence that night when the three
of them could not dislodge the car from the ditch. Sheriff Whitfield asked his deputies to drive to Turner's
residence and tell the two men he wanted to talk to them. When Deputy R.W. Miller and Milton Smith
arrived at Turner's home, they looked in the window of Turner's Honda Accord. They observed a white
hockey mask (consistent with the one described by the witnesses at the second crime scene) lying on the
back seat of the car and noticed a live rifle cartridge lying on the car's floorboard.

¶21. The officers knocked on the door at Turner's house. Turner opened the door at which time boxes of
rifle shells were visible lying on the floor inside the house. Turner then asked the law enforcement officers
inside. Once inside, the officers asked Turner whether anyone else was in the house to which Turner replied
that his buddy was in the back bedroom. Turner started back towards that bedroom but was stopped by
the law officers who then went back to the bedroom themselves. They found Stewart in the bed and
observed two rifles lying on two couches in that bedroom.

¶22. Then both Turner and Stewart were handcuffed, wearing nothing but their underwear. Turner and
Stewart were Mirandized according to the arresting officer, and Turner refused to talk. The question is
were they under arrest at this time when they were handcuffed and led away to the police patrol cars?

¶23. This Court in Riddles v. State, 471 So. 2d 1234 (Miss. 1985), outlined the test to be used here. If
the potential arrestee "could not have believed under such circumstances that he was free to leave," then the
arrestee is in fact under arrest. Given the facts of the present case, Turner and Stewart could not reasonably
have believed that they were free to leave. Therefore, they were under arrest when they were handcuffed at
Turner's house by the law enforcement officers and carried away in police cars.

¶24. The issue then becomes, was this an illegal arrest since the officers had no arrest warrant at this time?
Mississippi Code Ann. § 99-3-7(1) (Supp. 1998), regulates when arrests may be made without a warrant:

      An officer or private person may arrest any person without warrant, for an indictable offense
      committed, or a breach of the peace threatened or attempted in his presence; or when a person has
      committed a felony, though not in his presence; or when a felony has been committed, and he has
      reasonable ground to suspect and believe the person proposed to be arrested to have
      committed it; or on a charge, made upon reasonable cause, of the commission of a felony by the
      party proposed to be arrested. And in all cases of arrests without warrant, the person making such
      arrest must inform the accused of the object and cause of the arrest, except when he is in the actual
      commission of the offense, or is arrested on pursuit.

      ....

(emphasis added).

¶25. According to Stewart's testimony at the trial, the police officers told them that morning that they were
under arrest and then sat them down in the living room and began asking them questions after being
handcuffed. Stewart testified the police wanted them to sign a piece of paper (presumably a waiver of rights
form). Turner and Stewart refused to sign it. Importantly, the record does not reflect that either Turner or
Stewart requested to speak with an attorney. The officers told Turner and Stewart at that time that they
suspected them of having been involved in the tragic deaths of the two victims in this case, Curry and
Brooks.

¶26. The officers in the present case complied with the statute, Miss. Code Ann. § 99-3-7, in arresting
Turner without an arrest warrant. First, a felony had been committed. Two men had been slain in the
process of two separate armed robberies. Secondly, a large body of evidence was known at the time of the
arrest, including: 1) an abandoned vehicle which fit the description down to the exact license tag number of
Stewart's Toyota which had been driven recklessly in Leflore County the night before the early morning
killings which had resulted in two John Doe arrest warrants for two young white males; 2) a trail of
footprints from that abandoned vehicle which led to Doyle Carpenter's house; 3) Doyle Carpenter having
told the officers that he had carried Turner and a friend of Turner's to Turner's house around midnight
December 12, 1995; 4) upon the officers arriving at the Turner house, they noticed a white hockey mask
lying on the back seat of Turner's vehicle as well as a live rifle round lying on the floorboard in plain view -
viewed through the window of the car; 5) upon knocking on the door and Turner opening it, a box of rifle
shells were seen in plain view; 6) Turner invited the officers into the house and upon entering the house
more shells were visible in plain view lying on the floor; 7) when asked if Turner was alone, Turner replied
that his buddy was in the back bedroom, and upon going to the back bedroom to find this person, Stewart
was found in the bed and two rifles were seen in plain view lying on two couches in the bedroom.

¶27. All of this evidence, coupled with the knowledge that two murders had occurred in the early morning
hours of that same day with a high-powered rifle, perpetrated by two young white males (one wearing a
white hockey mask) amounted to "reasonable ground[s] to suspect and believe the person proposed to be
arrested to have committed it [the felony] . . . ." Miss. Code Ann. § 99-3-7(1) (Supp. 1998). Therefore,
Turner's arrest without a warrant was legal. This result is properly reached even disregarding the much
contested evidence concerning whether Turner was wearing a white towel around his neck during the
murders in the early morning hours of December 13, 1995, as testified to by some witnesses.

¶28. Furthermore, even had the arrest been found improper (which it has not), that error would have been
harmless since no evidence flowed from that arrest which was crucial to the conviction.

      B. SEARCH WARRANT

¶29. Having determined that the arrests were legal, the next issue is whether the seizure of the evidence by
means of a search warrant later that same day was proper. Turner argues that since the police had no
probable cause to arrest him that morning, it follows that any evidence derived as a result of the illegal arrest
is tainted. At the time that the officers restrained Turner's and Stewart's movement in the house they were
under arrest. Riddles v. State, 471 So. 2d 1234 (Miss. 1985). At that moment, the officers would have
been justified in seizing the evidence which was in plain view. However, out of an abundance of caution
they did not seize or even touch the items of evidence in the house.

¶30. Turner's argument fails due in large part to the fact that his arrest was legal. Therefore, the evidence
discovered as a result of that arrest was not tainted. Furthermore, by the time the affidavit for a search
warrant was presented to the magistrate more evidence had been obtained, not the least of which was the
confession of Stewart, Turner's partner in crime.

¶31. This Court stated in Fisher v. State, 690 So. 2d 268, 274 (Miss. 1996), that "[a] trial judge enjoys a
great deal of discretion as to the relevancy and admissibility of evidence. Unless the judge abuses this
discretion so as to be prejudicial to the accused, the Court will not reverse this ruling." In Branch v. State,
347 So. 2d 957, 958 (Miss. 1977), this Court stated, "the burden is on the appellant to demonstrate some
reversible error to this Court. It is the appellant's duty to see that all matters necessary to his appeal, such as
exhibits, witnesses' testimony, and so forth, are included in the record, and he may not complain of his own
failures in that regard."

¶32. The trial judge, in regard to Turner's Motion to Suppress Evidence, concluded:

      [T]he Sheriff went to the, went and prepared an affidavit and search warrant together with the
      underlying facts and circumstances. He has testified here today. The Court has examined the
      underlying facts and circumstances and finds no material contradiction between the facts, underlying
      facts and circumstances in the affidavit, accompanying the affidavit, or with what Sheriff Whitfield
      testified to today.

      Although the Court finds it's not necessarily material as to whether or not those statements were true,
      the question is were the facts presented to the Magistrate sufficient for her to have probable cause to
      issue the warrant. I find the material facts are true though, and I find that the underlying facts and
      circumstances presented to the Magistrate are more than adequate to give her probable cause to issue
      the warrant. And therefore, the Motion to Suppress is overruled.

¶33. The trial judge allowed Turner's counsel ample opportunity to cross-examine the State's witnesses
about the events surrounding the discovery of the rifles and the clothing. Turner failed to establish any fault
with the law enforcement officers' work. For these reasons, the arrest of Turner was legal pursuant to Miss.
Code Ann. § 99-3-7 (Supp. 1998), and the subsequent search and seizure pursuant to a search did not
violate the Fourth and Fourteenth Amendments to the United States Constitution and their Mississippi
Constitutional counterparts.

      II. COUPLING A VAGUE INDICTMENT WHICH DID NOT FAIRLY APPRISE THE
      DEFENDANT WITH NOTICE OF WHICH UNDERLYING FELONY WOULD BE
      PURSUED ALONG WITH A DUPLICITOUS JURY INSTRUCTION VIOLATED THE
      SIXTH, EIGHTH AND FOURTEENTH AMENDMENTS.

¶34. The indictment in the present case is as follows:

      The Grand Jurors of the State of Mississippi, taken from the body of good and lawful citizens of said
      [Carroll] County, elected, summoned, empaneled, sworn and charged to inquire in and for the county
      aforesaid, at the term aforesaid of the Court aforesaid, in the name and by the authority of the State of
      Mississippi, upon their oath present that

                                                     Count I

                                               Edwin Hart Turner


      late of the First Judicial District of Carroll County, Mississippi, on or about the 13th day of
      December, 1995, in the county, judicial district, and state aforesaid, and within the jurisdiction of this
      Court, while acting in concert with and/or aiding, abetting, or assisting one Paul M. Stewart, did
     unlawfully, wilfully, feloniously, and either with or without the deliberate design to effect death, kill and
     murder Eddie Brooks, a human being, by shooting him with a rifle, while engaged in the commission
     of the felony crime of armed robbery in violation of Miss. Code Ann. Section 97-3-79 and Section
     97-3-19(2)(e) (as amended) and constituting a series of related acts or transactions or a common
     scheme or plan, and against the peace and dignity of the State of Mississippi.

                                                   Count II

                                              Edwin Hart Turner


     late of the First Judicial District of Carroll County, Mississippi, on or about the 13th day of
     December, 1995, in the county, judicial district, and state aforesaid, and within the jurisdiction of this
     Court, while acting in concert with and/or aiding, abetting, or assisting one Paul M. Stewart, did
     unlawfully, wilfully, feloniously, and either with or without the deliberate design to effect death, kill and
     murder Everett Curry, a human being, by shooting him with a rifle, while engaged in the commission of
     the felony crime of armed robbery in violation of Miss. Code Ann. Section 97-3-79 and Section 97-
     3-19(2)(e) (as amended) and constituting a series of related acts or transactions or a common scheme
     or plan, and against the peace and dignity of the State of Mississippi.

¶35. Turner's argument on this issue centers on the premise that on Count II, he is unaware (based upon the
indictment) whether the death of Everett Curry was effected during the armed robbery of Everett Curry or
of the gas station where Curry was outside pumping gas. At trial, Turner contends the State introduced
evidence of two separate armed robberies: one of Curry and one of the gas station. Turner argues that since
the proof at trial went to two separate armed robberies at the scene where Everett Curry was killed, and
since the indictment does not apprise Turner of which alleged armed robbery is the basis of the underlying
felony, it cannot be said with any certainty that he had fair notice with which to prepare his defense. For
support of this argument, Turner relies heavily upon State v. Berryhill, 703 So. 2d 250 (Miss. 1997).

¶36. Berryhill is readily distinguishable from the facts in the instant case. In Berryhill, Anthony Berryhill
was indicted for capital murder while engaged in the commission of a burglary. Id. at 252. In Berryhill, this
Court held that "capital murder indictments that are predicated upon the underlying felony of burglary must
assert with specificity the felony that comprises the burglary." Id. at 258. However, this Court in Berryhill
also distinguished capital murder cases predicated upon burglary from all other capital cases:

     Simply put, the level of notice that would reasonably enable a defendant to defend himself against a
     capital murder charge that is predicated upon burglary must, to be fair, include notice of the crime
     comprising the burglary. Burglary is unlike robbery and all other capital murder predicate
     felonies in that it requires as an essential element the intent to commit another crime. While
     it is true that the general rule finds indictments that track the language of the criminal statute to be
     sufficient, Ward v. State, 479 So. 2d 713, 715 (Miss. 1985)(charging aggravated assault), the fairer
     rule in case of capital murder arising out of burglary is that which we intimated in Moore, and would
     require the indictment to name the crime underlying the burglary in addition to tracking the capital
     murder statute . . . .

Id. at 256. (emphasis added).

¶37. This Court in Berryhill very clearly addressed Turner's issue here. Only in capital murder cases
predicated upon the felony of burglary will this Court require a more detailed indictment: to the extent of
noticing the defendant with what felony was intended in the burglary. This is a capital case with the
predicate felony being armed robbery. The indictment certainly put Turner on notice of this fact and was,
therefore, adequate.

¶38. A more analogous case to the present one is Mackbee v. State, 575 So. 2d 16 (Miss. 1990). In that
case,

      Mackbee's capital murder indictment allge[d] that the murder of Montgomery was committed while
      Mackbee was 'engaged in the commission of the crime of robbery' . . . . Mackbee argue[d] that the
      capital murder indictment was void for failure to specify overt facts committed during the course of the
      robbery . . . . Mackbee contend[ed] the lack of notice concerning the underlying felony render[ed] his
      conviction void.

Id. at 34-35.

¶39. This Court held that "[o]n the merits, Mackbee's argument . . . fails because the indictment further
read, 'contrary to and in violation of § 97-3-19(2)(e) of the Mississippi Code of 1972' which is the
statutory provision for capital murder." Id. at 35. Similarly, in the present case, the indictment contains the
important "in violation of . . . § 97-3-19(2)(e)" language. Id. Furthermore, as in Mackbee, since Turner
failed to raise this issue at the trial level, it is barred under Miss. Code Ann. § 99-7-21(Rev. 1994), which
states:

      All objections to an indictment for a defect appearing on the face thereof, shall be taken by demurrer
      to the indictment, and not otherwise, before the issuance of the venire facias in capital cases, and
      before the jury shall be impaneled in all other cases, and not afterward. The court for any formal
      defect, may, if it be thought necessary, cause the indictment to be forthwith amended, and thereupon
      the trial shall proceed as if such defect had not appeared.

¶40. Not only is Turner's argument barred since he failed to raise any objection at the trial level, but it also
fails on the merits.

      III. THE LOWER COURT ERRED IN DENYING TURNER'S PROPOSED LESSER
      INCLUDED OFFENSE INSTRUCTION.

¶41. Turner argues that the jury should have been given a lesser included offense instruction on simple
murder. Turner contends, based on the testimony of Stewart as to Count I of the indictment, that the clerk
was shot prior to any robbery or attempted robbery. The moment that Turner entered the store was when
the shot was fired. Turner claims that whether or not an armed robbery occurred after that time is not the
issue.

¶42. Similarly, Turner contends that a lesser included offense instruction of simple murder should also have
been given as to Court II. Turner again relies on Stewart's testimony that before Stewart could even make
his way into the store and brandish his weapon, Turner had killed Everett Curry, a non-employee pumping
gas outside the store. Turner argues that it is plausible that the jury could have found that Everett Curry was
not killed in furtherance of a robbery of him or the store.

¶43. The State contends that this issue is totally without merit. The State points to the fact that the trial judge
heard extensive arguments from both sides as to whether this lesser included offense instruction should be
given, and he found that the record was devoid of any proof which would warrant such an instruction.

¶44. This Court in Ormond v. State, 599 So. 2d 951, 960-61 (Miss. 1992), stated

      [a] lesser included offense instruction is proper only if the record supports finding an evidentiary basis
      for the instruction. Mease v. State, 539 So. 2d 1324, 1330 (Miss. 1989); Lee v. State, 469 So. 2d
1225, 1230 (Miss. 1985); Ruffin v. State, 44 So. 2d 839, 840 (Miss. 1984). Such instructions
      should not be indiscriminately granted, Mease, 539 So. 2d at 1330, nor should they be based upon
      pure speculation, Fairchild v. State, 459 So. 2d 793, 801 (Miss. 1984); Mease, 539 So. 2d at
      1330. Under the appropriate standard:

      a lesser included offense instruction should be granted unless the trial judge - and ultimately this Court
      - can say, taking the evidence in the light most favorable to the accused and considering all reasonable
      favorable inferences which may be drawn in favor of the accused from the evidence, that no
      reasonable jury could find the defendant guilty of the lesser included offense (and conversely not guilty
      of at least one essential element of the principal charge).

Mease, 539 So. 2d at 1330 (quoting Harper v. State, 478 So. 2d 1017, 1021 (Miss. 1985)).

¶45. Applying these criteria to the facts in the present case, no error was committed by the trial judge in
denying the lesser included offense charge of simple murder. The facts from the record simply do not
support that theory of the case. The testimony of Stewart - the same testimony Turner relies upon as the
basis of his argument for the lesser included offense of simple murder instruction - clearly details how the
intent and purpose of Turner in the early morning hours of December 13, 1995, was to rob a store.

¶46. This testimony from Stewart as to intent was uncontradicted by any other testimony. Therefore, taking
this uncontradicted testimony as true, it was Turner's specific intent throughout the events of those early
morning hours, up to and including the times of both murders, to commit armed robbery.

¶47. Furthermore, Turner's argument fails on this issue because Mississippi recognizes the "one continuous
transaction rationale" in capital cases. West v. State, 553 So. 2d 8 (Miss. 1989). There this Court stated:

      In Pickle v. State, 345 So. 2d 623 (Miss. 1977), we construed our capital murder statute and held
      that 'the underlying crime begins where an indictable attempt is reached . . . .' 345 So. 2d at 626; see
      also Layne v. State, 542 So. 2d 237, 243 (Miss. 1989); Fisher v. State, 481 So. 2d 203, 212
      (Miss. 1985); and Culberson v. State, 379 So. 2d 499, 503-04 (Miss. 1979) . . . . An indictment
      charging a killing occurring 'while engaged in the commission of' one of the enumerated felonies
      includes the actions of the defendant leading up to the felony, the attempted felony, and flight from the
      scene of the felony.

West v. State, 553 So. 2d at 13.

¶48. Applying one continuous transaction rationale to the evidence in the present case, the actions of Turner
were all related to, and motivated by his desire to rob someone in those early morning hours of December
13, 1995. Therefore, the time of death of Eddie Brooks and Everett Curry - be it before or after the money
was taken - is irrelevant. It is clear that these two innocent men died during the commission of armed
robberies perpetrated by Stewart and Turner. For these reasons, this issue is without merit.
      IV. THE PROSECUTOR ENGAGED IN WHOLLY IMPROPER CROSS-
      EXAMINATION OF SENTENCING PHASE WITNESSES SOLELY FOR THE
      PURPOSE OF INJECTING PREJUDICE TO INFLAME THE JURY.

¶49. Turner argues that during the sentencing phase, the State, on cross-examination of Turner's witnesses,
brought up instances of Turner's conduct of which he was never convicted solely for the improper purpose
of inflaming and prejudicing the jury. Specifically, according to Turner, the prosecutor sought to elicit
responses from the witnesses concerning Turner's alleged beating of his mother, threats to kill his stepfather,
and the contacting of local law enforcement officers in response to these alleged threats and other
uncharged alleged misconduct. By failing to object to this questioning of these witnesses, Turner has waived
the issue for appeal.

¶50. Nevertheless, addressing the merits of the claim, Turner placed his character into evidence in the
sentencing phase of the trial. The State was entitled to ask the mitigating witnesses questions that would
rebut their testimony that he was the victim of abuse, not the abuser. The State is allowed to rebut mitigating
evidence through cross-examination, introduction of rebuttal evidence or by argument. Bell v. State, So.
2d , 1998 WL 334709, No. 93-DP0189 (Miss. June 25, 1998) slip at ¶ 97-98; Davis v. State, 684 So.
2d 643, 655 (Miss. 1996).

¶51. The trial judge allowed Turner to put on witnesses who testified as to what a wonderful child he was
and as to how this heinous crime was everyone's fault but Turner's. In response to this, on cross-
examination, the State then is allowed to bring up the not so favorable instances from Turner's past, such as
his threats of abuse towards his mother and step-dad. Therefore, Turner's arguments on this issue are
meritless.

      V. THE TRIAL COURT ERRED IN EXCLUDING RELEVANT MITIGATION
      EVIDENCE IN VIOLATION OF THE FEDERAL AND STATE CONSTITUTIONS AND
      STATE LAW.

¶52. Turner argues that during the sentencing phase of the trial, the defense attempted to elicit testimony
from three mitigation witnesses related to the defendant's upbringing and relationship with his mother. The
prosecution objected on the grounds of hearsay, and the trial court sustained the objections. Turner claims
that in light of Green v. Georgia, 442, U.S. 95, 97 (1979) (per curiam), the action by the trial court in
sustaining the objections was erroneous.

¶53. This Court in Ballenger v. State, 667 So. 2d 1242, 1263 (Miss. 1995) cert. denied, 518 U.S.
1024 (1996), held that it was too broad an interpretation of Green to say merely that a state evidentiary
rule cannot operate to exclude otherwise relevant mitigating evidence. This Court has held that Green v.
Georgia does not open the door to just any type evidence in mitigation; "unique circumstances" must exist
to overcome the evidentiary rule against hearsay. Ballenger, 667 So. 2d at 1262-63.

¶54. Turner has not pointed out what special or unique circumstances make the hearsay he wanted to
introduce in mitigation admissible. He points to three instances in the sentencing phase where the trial court
sustained objections to hearsay by the prosecution. These came during the testimony of Marsha Sanders
Shaw, Turner's aunt, Pamela Sanders Crestwell, Turner's aunt, and Kenneth Crestwell, Turner's uncle.

¶55. Turner made no proffer as to what Mrs. Shaw would have testified to had she been allowed to answer
the question. When a trial court rules so as to prevent certain testimony from being introduced, it is
incumbent on the party to make a proffer of what the witness would have testified to or the point is waived
for appellate review. Evans v. State, So. 2d , 1997 WL 562044, No. 93-DP-1173-SCT (Miss. Sept.
11, 1997). In Evans, this Court stated:

      In Gayton v. State, 595 So. 2d 409, 413 (Miss. 1992), this Court held that the failure to seek a
      definitive ruling on objections or to seek corrective action by the defendant waives the issue for the
      purposes of appeal. See also Cole v. State, 525 So. 2d 365, 369 (Miss. 1987), cert. denied, 488
U.S. 934 (1988), reh'g denied, 488 U.S. 1023 (1989); Cummings v. State, 465 So. 2d 993, 996
      (Miss. 1985). Moreover, this Court has repeatedly held that 'when testimony is excluded at trial, a
      record must be made of the proffered testimony in order to preserve the point for appeal.' Gates v.
      State, 484 So. 2d 1002, 1008 (Miss. 1986). In Settles v. State, 584 So. 2d 1260, 1265 (Miss.
      1991), this Court stated 'if a proffer is required in the face of an erroneous ruling, surely no less is
      required to preserve the issue where no ruling is made.' Evans' failure to seek a definite ruling by the
      trial court combined with the lack of a proffer of Giles' testimony waives this issue. This issue is
      without merit.

Evans v. State, So. 2d , 1997 WL 562044, ¶ 239, No. 93-DP-1173-SCT (Miss. Sept. 11, 1997). See
also Holland v. State, 705 So. 2d 307, 348 ¶ 172 (Miss. 1997); Kolberg v. State, 704 So. 2d 1307,
1321 ¶ 67 (Miss. 1997); Wilcher v. State, 697 So. 2d 1087, 1093 (Miss. 1997); Williams v. State,
684 So. 2d 1179, 1194 (Miss. 1996). The point has not been preserved for appellate review and is
therefore waived. The same is true of the other two instances cited in the record by Turner. At neither
instance did Turner make a proffer of what the testimony would have shown. Therefore, both assignments
of error for appellate review have been waived.(2) This issue is, therefore, without merit.

      VI. THE LOWER COURT ERRED IN LIMITING CONSIDERATION OF MENTAL
      CAPACITY MITIGATING CIRCUMSTANCE TO "SUBSTANTIAL IMPAIRMENT."

¶56. Turner argues that during the instruction conference at the sentencing phase, Turner offered a form of
the verdict which was essentially the same as the one approved by the lower court and offered by the State
with one major exception. The defense instruction told the jury that they may consider as a mitigating
circumstance "whether the capacity of Mr. Turner to appreciate the criminality of his conduct or to conform
conduct to the requirements of the law was impaired at the time of the offense". This instruction was
refused. The State's instruction limited the consideration of this mitigator by requiring the jury to find that his
capacity to appreciate the criminality of his conduct or conform his conduct to the requirements of the law
had to be "substantially impaired". Turner alleges that the instruction as given unconstitutionally limited the
jury's consideration of Turner's emotional state and psychological problems, since a rational jury could have
concluded that in order for his mental state to be a mitigating factor, a threshold of "substantial impairment"
would have to be crossed.

¶57. This very issue was addressed by this Court in Berry v. State, 703 So. 2d 269, 286-87 (Miss. 1997)
. There, this Court held that the "catch-all" instruction ensured that the jury was allowed to consider all the
mitigating circumstances. This Court has further held that when the "catchall instruction" is given the trial
court can reject instructions on specific mitigating factors that are not supported by the evidence or that are
in dispute. Lester v. State, 692 So. 2d 755, 799 (Miss. 1997). In Lester, this Court held, "[a] catchall
instruction is sufficient to encompass nonstatutory mitigating factors. Lester, 692 So. 2d at 799 (citing
Blystone v. Pennsylvania, 494 U.S. 299, 308 (1990); Taylor v. State, 672 So. 2d 1246, 1276-77
(Miss. 1996).

¶58. For these reasons, this claim is without merit.

      VII. THE INSTRUCTIONS TO THE JURY AND THE INTRODUCTION OF THE
      GUILT PHASE EVIDENCE AT THE SENTENCING PHASE VIOLATED STATE LAW
      AND THE FEDERAL AND STATE CONSTITUTIONS.

¶59. At the start of the sentencing phase, the State moved that all evidence from the guilt phase of the trial
be adopted and considered by the jury. The defense objected to the wholesale adoption of both the guilt
phase testimony and nearly two hundred exhibits. The defense objection was overruled. The jury was
instructed (SS-4) at the close of the case that it could consider all evidence from the guilt phase in
determining the sentence to impose. Turner contends that the admission of all guilt phase evidence at the
sentencing phase allowed the jury to sentence him to death based on non-statutory aggravating
circumstances.

¶60. This Court in Jackson v. State, 337 So. 2d 1242 (Miss. 1976), outlined the procedure for the
introduction of evidence in the sentencing phase of a capital murder trial. Regarding the presentation of
evidence at the sentencing phase, this Court held:

      At the sentencing hearing, the question to be decided by the jury is whether the defendant shall be
      sentenced to death or to life imprisonment. At this hearing, the State may elect to stand on the
      case made at the first hearing, if before the same jury, or may reintroduce any part of the
      evidence adduced at the first hearing which it considers to be relevant to the particular
      question of whether the defendant shall suffer death or be sentenced to life imprisonment.

Jackson v. State, 337 So. 2d at 1256 (emphasis added). See also Evans v. State, So. 2d , 1997 WL
562044, No. 93-DP-1173-SCT, ¶ 395-97 (Miss. Sept. 11, 1997); Holland v. State, 705 So. 2d 307,
350 (Miss. 1997); Williams v. State, 684 So. 2d 1179, 1207 (Miss. 1996); Davis v. State, 660 So. 2d
1228, 1253-54 (Miss. 1995); Mack v. State, 650 So. 2d 1289, 1323-24 (Miss. 1994); Foster v. State,
639 So. 2d 1263, 1301 (Miss. 1994); Wilcher v. State, 448 So. 2d 584, 585 (Miss. 1980). Further, this
Court has held that it is "preferable" for the State to move for the reintroduction of the evidence produced at
the guilt phase at the beginning of the sentencing phase. Mack v. State, 650 So. 2d 1289, 1323-24 (Miss.
1994). However, failure to move for this reintroduction is not fatal error. Id. For these reasons, Turner's
claim here is without merit.

      VIII. THE LOWER COURT ERRED IN REFUSING TO INSTRUCT THE JURY THAT
      THERE IS A PRESUMPTION THAT NO AGGRAVATING CIRCUMSTANCES EXIST.

¶61. Sentencing instruction number one contains the language in the initial paragraph that in reaching their
decision, the jury "may objectively consider the detailed circumstances of the offense for which the
defendant was convicted. . . ." Turner alleges that by instructing the jury that it can consider the 'detailed
circumstances of the offense for which the defendant was convicted' allows the jury to venture outside the
boundaries of aggravating and mitigating circumstances.

¶62. As in Davis v. State, 660 So. 2d 1228 (Miss. 1995), a thorough reading of the entire jury instruction
cures the alleged error. Sentencing instruction one states in relevant part:
      Consider only the following elements of aggravation in determining whether the death penalty should
      be imposed:

      1. The capital offense was committed for pecuniary gain during the course of an armed robbery.

      You must unanimously find, beyond a reasonable doubt, that the preceding aggravating circumstance
      exists in this case to return the death penalty. If the aggravating circumstance is found not to exist, the
      death penalty may not be imposed. . . .

¶63. This instruction unmistakably informs the jury that this particular aggravating circumstance must be
found, beyond a reasonable doubt, in order to impose the death penalty.

¶64. Further, in Herrera v. Collins, 506 U.S. 390 (1993), the United States Supreme Court held:

      Once a defendant has been afforded a fair trial and convicted of the offense for which he was
      charged, the presumption of innocence disappears. Cf. Ross v. Moffitt, 417 U.S. 600, 610, 94
S. Ct. 2437, 2444, 41 L. Ed. 2d 341 (1974)("The purpose of the trial stage from the State's point of
      view is to convert a criminal defendant from a person presumed innocent to one found guilty beyond a
      reasonable doubt"). Here, it is not disputed that the State met its burden of proving at trial that
      petitioner was guilty of the capital murder of Officer Carrisalez beyond a reasonable doubt. Thus, in
      the eyes of the law, petitioner does not come before the Court as one who is 'innocent,' but, on the
      [506 U.S. 400] contrary, as one who has been convicted by due process of law of two brutal
      murders.

¶65. For these reasons, this issue is without merit.

      IX. THE LOWER COURT ERRED IN INSTRUCTING THE JURY AT SENTENCING IT
      COULD CONSIDER "THE DETAILED CIRCUMSTANCES OF THE OFFENSE."

¶66. Sentencing instruction number one contains the language in the initial paragraph that in reaching their
decision, the jury may objectively consider the detailed circumstances of the offense for which the defendant
was convicted. Turner argues that instructing the jury that it can consider the "detailed circumstances of the
offense for which the defendant was convicted" allows the jury to venture outside the boundaries of
aggravating and mitigating circumstances.

¶67. On the contrary, the use of the language "you may objectively consider the detailed circumstances of
the offense for which the defendant was convicted" in the sentencing instruction is not error, but is
recognized by this Court as a proper instruction. Doss v. State, So. 2d , 1996 WL 272348, No. 93-
DP0509-SCT (Miss. May 23, 1996), slip at 51-53; Carr v. State, 655 So. 2d 824, 856-57 (Miss. 1995)
, cert. denied, 516 U.S. 1076 (1996); Foster v. State, 639 So. 2d 1263, 1301 (Miss. 1994), cert.
denied 514 U.S. 1019, reh'g denied, 514 U.S. 1123 (1995); Evans v. State, 422 So. 2d 737, 742
(Miss. 1982). See Tuilaepa v. California, 512 U.S. 967, 979 (1994)(circumstances of a particular
offense [are] constitutionally indispensable parts of the process of inflicting the penalty of death); Woodson
v. North Carolina, 428 U.S. 280, 304 (1976); United States v. Flores, 63 F.3d 1342, 1372 (5th Cir.
1995).

¶68. This claim is without merit.
      X. THE LOWER COURT VIOLATED THE EIGHTH AMENDMENT AND STATE LAW
      BY INSTRUCTING THE JURY TO DISREGARD SYMPATHY IN REACHING ITS
      SENTENCING DECISION.

¶69. Sentencing instruction number one, contained the following sentence: "You should consider and weigh
any aggravating and mitigating circumstances, as set forth later in this instruction, but you are cautioned not
to be swayed by mere sentiment, conjecture, sympathy, passion, prejudice, public opinion, or public
feeling." Turner argues that this instruction violated state law in that it limited the jury's consideration of
mitigation evidence, which in turn violated the Eighth and Fourteenth Amendments to the United States
Constitution.

¶70. This Court on numerous occasions has held that a capital defendant is not entitled to a sympathy
instruction. Like a mercy instruction, it results in a verdict based on "whim and caprice." Holland v. State,
705 So. 2d 307, 351-52 (Miss. 1997); Lester v. State, 692 So. 2d 755, 798 (Miss. 1997); Jackson v.
State, 684 So. 2d 1213, 1239 (Miss. 1996); Walker v. State, 671 So. 2d 581, 612-13 (Miss. 1995);
Ballenger v. State, 667 So. 2d 1242, 1264-65 (Miss. 1995); Mack v. State, 650 So. 2d 1289, 1330-
31 (Miss. 1994); Willie v. State, 585 So. 2d 660, 677 (Miss. 1991); Ladner v. State, 584 So. 2d 743,
759-62 (Miss. 1991). See Johnson v. Texas, 509 U.S. 350, 362 (1993); Saffle v. Parks, 494 U.S. 484
(1990); Jenkins v. State, 607 So. 2d 1171, 1181 (Miss. 1992). The words "pity" and "mercy" are
synonyms to "sympathy." Jackson v. State, 684 So. 2d 1213, 1239 (Miss. 1996). An instruction
that informs the jury "not to be swayed by mere sentiment, conjecture, sympathy, passion,
prejudice, public opinion or public feeling," is proper and not objectionable. Evans v. State, So. 2d
, 1997 WL 562044, ¶ 357, No. 93-DP-1173-SCT (Miss. Sept. 11, 1997), slip at 137-39; Holland v.
State, 705 So. 2d 307, 351-52 (Miss. 1997); Blue v. State, 674 So. 2d 1184, 1224-25 (Miss. 1996);
Willie v. State, 585 So. 2d 660, 667 (Miss. 1991). This claim is, therefore, without merit.

      XI. THE EIGHTH AMENDMENT AND STATE LAW WERE VIOLATED WHEN THE
      LOWER COURT ALLOWED IN ESSENCE BOTH THE ROBBERY AND PECUNIARY
      GAIN AGGRAVATING CIRCUMSTANCES TO BE CONSIDERED BY THE JURY.

¶71. In sentencing instruction number one, only one aggravating factor was offered for the jury's
consideration:

      1. The capital offense was committed for pecuniary gain during the course of an armed
      robbery.

Turner contends that under Willie v. State, 585 So. 2d 660, 680-81 (Miss. 1991), this Court will
not allow the jury "the opportunity to doubly weigh the commission of the underlying felony and
the motive behind the underlying felony as separate aggravators." Turner alleges that in the
present case sentencing instruction number one violated the spirit, if not the exact letter of the
law.

¶72. In Jenkins v. State, 607 So. 2d 1171, 1182 (Miss. 1992), this Court held, "in Willie, we
clearly rejected the use of robbery and pecuniary gain aggravators finding that they were, in
essence, just one." See also Ladner v. State, 584 So. 2d 743, 762 (Miss. 1991); Willie v. State,
585 So. 2d 660, 680-81 (Miss. 1991). For these reasons, this issue is without merit.
     XII. THE STATE'S MISCONDUCT IN THE CLOSING ARGUMENT WARRANTS
     REVERSAL OF THE DEATH SENTENCE.

¶73. During the prosecutor's closing argument at the sentencing phase, his last comment to the
jury was as follows:

     And I ask that that (sic) is what you do and that you return into court and tell this defendant
     through your sentence that he is going to have to suffer death just like the two people that
     he killed and didn't give an opportunity to come to court.

¶74. This comment was objected to by Turner, and the objection was overruled. Turner argues
that this remark violates the Fourteenth Amendment requirement for due process and a fair trial.

¶75. This Court has held that where the comment is "isolated" and"no other portion of the
closing argument focused on the exercise of constitutional rights by the defendant, the comment
[does] not warrant a reversal of the jury's verdict." See Wells v. State, 698 So. 2d 497, 511 (Miss.
1997); Davis v. State, 684 So. 2d 643, 654-55 (Miss. 1996). Therefore, this issue is without merit.

     XIII. THE STATE IMPROPERLY ARGUED STATUTORY AGGRAVATING
     CIRCUMSTANCE WHEN IT HAD PREVIOUSLY ON THE RECORD ELECTED TO
     ONLY PROCEED ON THE PECUNIARY GAIN AGGRAVATOR AND HAD NOT
     SOUGHT TO PROCEED WITH THE HEINOUS, ATTROCIOUS AND CRUEL
     AGGRAVATOR IN THE SENTENCING INSTRUCTION.

¶76. Turner argues that early in the pre-trial proceedings, the State elected to pursue only the
aggravating circumstance that the capital offense was committed for pecuniary gain during the
course of an armed robbery. The sentencing instruction adopted by the trial court only listed the
pecuniary gain aggravator. Turner alleges that, notwithstanding the State's singular election, the
closing argument is inundated with references to other aggravating circumstances outside the
parameters of the pecuniary gain argument. Turner opines that these comments made by the
prosecutor during his closing argument during the sentencing stage had no connection
whatsoever to the pecuniary gain aggravator submitted to the jury in the sentencing instruction.

¶77. The State, in its closing argument during the sentencing phase did refer to the gruesome
nature of the killings. However, Turner made no objection to the State's argument during the first
two instances. Where there is no contemporaneous objection made to closing arguments at trial,
the issue cannot be raised for the first time on appeal. Mack v. State, 650 So. 2d 829 (Miss. 1994);
Chase v. State, 645 So. 2d 829 (Miss. 1994); Foster v. State, 639 So. 2d 1263 (Miss. 1994); Cole v.
State, 525 So. 2d 365 (Miss. 1987), cert. denied, 488 U.S. 934 (1988), reh'g denied, 488 U.S. 1023
(1989).

¶78. Following the third reference to the gruesomeness of the crime Turner raised an objection
which the trial court overruled. The State argues that their comments were not objectionable.
Gruesome was an apt and proper description of the circumstances of these slayings. This Court
has held that the State can present the detailed circumstances of the murder committed by the
defendant during the sentencing phase or during a resentencing phase even though the facts of
the crime do not support one of the aggravating factors. Holland v. State, 705 So. 2d 307, 327
(Miss. 1997); Russell v. State, 670 So. 2d 816, 832-35, 837-38 (Miss. 1995). See Emmund v.
Florida, 458 U.S. 782 (1982). Thus, the State was entitled to argue these facts and draw
inferences from the facts in order to prove that Turner actually killed, attempted to kill, intended
the killing take place or that deadly force was contemplated. Miss. Code Ann. § 99-19-101(7)
(Supp.1994).

¶79. In any event the jury was instructed on only one aggravating circumstance in this case. That
factor was that the murders were committed while the defendant committed the capital offenses
for pecuniary gain during the commission of armed robbery. The jury had no way under the
instructions to base their sentence of death on any argument that the crime was "especially
heinous" as it was not listed as an aggravating factor. There was no error, therefore, in
overruling Turner's motion. This issue without merit.

                                 PROPORTIONALITY REVIEW

¶80. Mississippi Code Annotated § 99-19-105(3) requires that a proportionality review be
conducted by this Court when affirming a death sentence in a capital case. Section 99-19-105(3)
(Supp. 1998) states:

     (3) With regard to the sentence, the court shall determine:

     (a) whether the sentence of death was imposed under the influence of passion, prejudice or
     any other arbitrary factor; (b) whether the evidence supports the jury's or judge's finding of
     a statutory aggravating circumstance as enumerated in Section 99-19-101; (c) whether the
     sentence of death is excessive or disproportionate to the penalty imposed in similar cases,
     considering both the crime and the defendant; and (d) should one or more of the aggravating
     circumstances be found invalid on appeal, the Mississippi Supreme Court shall determine
     whether the remaining aggravating circumstances are outweighed by the mitigating
     circumstances or whether the inclusion of any invalid circumstance was harmless error, or
     both.

(emphasis added).

¶81. It does not appear that Turner's death sentence was imposed under the influence of passion,
prejudice or any other arbitrary factor. Neither does it appear, upon comparison to other factually
similar cases where the death sentence was imposed, that the sentence of death is
disproportionate in this case.

¶82. Having given individualized consideration to Turner and the crimes in the present case, this
Court concludes that there is nothing about Turner or his crimes that would make the death
penalty excessive or disproportionate in this case. See Blue v. State, 674 So. 2d 1184, 1234-35
(Miss. 1996) (death sentence proportionate where defendant abused drugs and alcohol at an
early age, came from dysfunctional family, and had no positive role models at home); Foster v.
State, 639 So. 2d 1263, 1304 (Miss. 1994) (death sentence proportionate where defendant was
mentally impaired); Lanier v. State, 533 So. 2d 473, 492 (Miss. 1988) (death sentence was
proportionate where defendant had been institutionalized twice for alcoholism and drug abuse);
Neal v. State, 451 So. 2d 743, 761 (Miss. 1984) (death sentence affirmed where defendant had
been institutionalized at young age, had learning and family difficulties, and was not loved or
supervised at home); Evans v. State, 422 So. 2d 737, 739 (Miss. 1982) (death sentence was
proportionate where defendant robbed and shot victim); Doss v. State, 709 So. 2d 369 (Miss.
1997) (death sentence was proportionate where defendant robbed and shot victim).

                                         CONCLUSION

¶83. For these reasons, this Court affirms Turner's two convictions for capital murder and his two
sentences of death and a new date for the execution of the sentence of death will be set according
to the dictates of Miss. Code Ann. § 99-19-105(7)(Supp. 1998).

¶84. CONVICTION OF CAPITAL MURDER (TWO COUNTS) AND SENTENCE OF DEATH
BY LETHAL INJECTION AFFIRMED. EXECUTION DATE TO BE SET WITHIN SIXTY
DAYS OF FINAL DISPOSITION OF THIS CASE PURSUANT TO MISS. CODE ANN. § 99-
19-105(7) (SUPP.1998) AND M.R.A.P. 41 (a).

PRATHER, C.J., SULLIVAN, P.J., BANKS, McRAE, ROBERTS, SMITH, MILLS AND
WALLER, JJ., CONCUR.




                                              APPENDIX


                        DEATH CASES AFFIRMED BY THIS COURT

Crawford v. State, 716 So. 2d 1028 (Miss. 1998).

Doss v. State, 709 So. 2d 369 (Miss. 1996).

Underwood v. State, 708 So. 2d 18 (Miss. 1998).

Holland v. State, 705 So. 2d 307 (Miss. 1997).

Wells v. State, 698 So. 2d 497 (Miss. 1997).

Wilcher v. State, 697 So. 2d 1123 (Miss. 1997).

Wilcher v. State, 697 So. 2d 1087 (Miss. 1997).

Wiley v. State, 691 So. 2d 959 (Miss. 1997).

Brown v. State, 690 So. 2d 276 (Miss. 1996).

Simon v. State, 688 So. 2d 791 (Miss.1997).

Jackson v. State, 684 So. 2d 1213 (Miss. 1996).
Williams v. State, 684 So. 2d 1179 (Miss. 1996).

Davis v. State, 684 So. 2d 643 (Miss. 1996).

Taylor v. State, 682 So. 2d. 359 (Miss. 1996).

Brown v. State, 682 So. 2d 340 (Miss. 1996).

Blue v. State, 674 So. 2d 1184 (Miss. 1996).

Holly v. State, 671 So. 2d 32 (Miss. 1996).

Walker v. State, 671 So. 2d 581(Miss. 1995).

Russell v. State, 670 So. 2d 816 (Miss. 1995).

Ballenger v. State, 667 So. 2d 1242 (Miss. 1995).

Davis v. State, 660 So. 2d 1228 (Miss. 1995).

Carr v. State, 655 So. 2d 824 (Miss. 1995).

Mack v. State, 650 So. 2d 1289 (Miss. 1994).

Chase v. State, 645 So. 2d 829 (Miss. 1994).


                         DEATH CASES AFFIRMED BY THIS COURT

                                              (continued)

Foster v. State, 639 So. 2d 1263 (Miss. 1994).

Conner v. State, 632 So. 2d 1239 (Miss. 1993).

Hansen v. State, 592 So. 2d 114 (Miss. 1991).

*Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990) reversing, in
part, and remanding, Shell v. State, 595 So. 2d 1323 (Miss. 1992) remanding for new sentencing
hearing.

Davis v. State, 551 So. 2d 165 (Miss. 1989).

Minnick v. State, 551 So. 2d 77 (Miss. 1989).

*Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S. 1075 (1990)
vacating and remanding Pinkney v. State, 602 So. 2d 1177 (Miss. 1992) remanding for new
sentencing hearing.

*Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S. 738 (1990)
vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992) remanding for new
sentencing hearing.

Woodward v. State, 533 So. 2d 418 (Miss. 1988).

Nixon v. State, 533 So. 2d 1078 (Miss. 1987).

Cole v. State, 525 So. 2d 365 (Miss. 1987).

Lockett v. State, 517 So. 2d 1346 (Miss. 1987).

Lockett v. State, 517 So. 2d 1317 (Miss. 1987).

Faraga v. State, 514 So. 2d 295 (Miss. 1987).

*Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230 (1988) vacating
and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for new sentencing
hearing.

Wiley v. State, 484 So. 2d 339 (Miss. 1986).


                        DEATH CASES AFFIRMED BY THIS COURT

                                              (continued)

Johnson v. State, 477 So. 2d 196 (Miss. 1985).

Gray v. State, 472 So. 2d 409 (Miss. 1985).

Cabello v. State, 471 So. 2d 332 (Miss. 1985).

Jordan v. State, 464 So. 2d 475 (Miss. 1985).

Wilcher v. State, 455 So. 2d 727 (Miss. 1984).

Billiot v. State, 454 So. 2d 445 (Miss. 1984).

Stringer v. State, 454 So. 2d 468 (Miss. 1984).

Dufour v. State, 453 So. 2d 337 (Miss. 1984).

Neal v. State, 451 So. 2d 743 (Miss. 1984).

Booker v. State, 449 So. 2d 209 (Miss. 1984).

Wilcher v. State, 448 So. 2d 927 (Miss. 1984).

Caldwell v. State, 443 So. 2d 806 (Miss. 1983).

Irving v. State, 441 So. 2d 846 (Miss. 1983).

Tokman v. State, 435 So. 2d 664 (Miss. 1983).
Leatherwood v. State, 435 So. 2d 645 (Miss. 1983).

Hill v. State, 432 So. 2d 427 (Miss. 1983).

Pruett v. State, 431 So. 2d 1101 (Miss. 1983).

Gilliard v. State, 428 So. 2d 576 (Miss. 1983).

Evans v. State, 422 So. 2d 737 (Miss. 1982).

King v. State, 421 So. 2d 1009 (Miss. 1982).

Wheat v. State, 420 So. 2d 229 (Miss. 1982).

Smith v. State, 419 So. 2d 563 (Miss. 1982).

Johnson v. State, 416 So. 2d 383 (Miss.1982).




                        DEATH CASES AFFIRMED BY THIS COURT

                                              (continued)

Edwards v. State, 413 So. 2d 1007 (Miss. 1982).

Bullock v. State, 391 So. 2d 601 (Miss. 1980).

Reddix v. State, 381 So. 2d 999 (Miss. 1980).

Jones v. State, 381 So. 2d 983 (Miss. 1980).

Culberson v. State, 379 So. 2d 499 (Miss. 1979).

Gray v. State, 375 So. 2d 994 (Miss. 1979).

Jordan v. State, 365 So. 2d 1198 (Miss. 1978).

Voyles v. State, 362 So. 2d 1236 (Miss. 1978).

Irving v. State, 361 So. 2d 1360 (Miss. 1978).

Washington v. State, 361 So. 2d 6l (Miss. 1978).

Bell v. State, 360 So. 2d 1206 (Miss. 1978).

* Case was originally affirmed in this Court but on remand from U. S. Supreme Court,case was
remanded by this Court for a new sentencing hearing.


                      DEATH CASES REVERSED AS TO GUILT PHASE
                                    AND SENTENCE PHASE

Kolberg v. State, 704 So. 2d 1307 (Miss. 1997).

Snelson v. State, 704 So. 2d 452 (Miss. 1997).

Fusilier v. State, 702 So. 2d 388 (Miss. 1997).

Howard v. State, 701 So. 2d 274 (Miss. 1997).

Lester v. State, 692 So. 2d 755 (Miss. 1997).

Hunter v. State, 684 So. 2d 625 (Miss. 1996).

Lanier v. State, 684 So. 2d 93 (Miss. 1996).

Giles v. State, 650 So. 2d 846 (Miss. 1995).

Duplantis v. State, 644 So. 2d 1235 (Miss. 1994).

Harrison v. State, 635 So. 2d 894 (Miss. 1994).

Butler v. State, 608 So. 2d 314 (Miss. 1992).

Jenkins v. State, 607 So. 2d 1171 (Miss. 1992).

Abram v. State, 606 So. 2d 1015 (Miss. 1992).

Balfour v. State, 598 So. 2d 731 (Miss. 1992).

Griffin v. State, 557 So. 2d 542 (Miss. 1990).

Bevill v. State, 556 So. 2d 699 (Miss. 1990).

West v. State, 553 So. 2d 8 (Miss. 1989).

Leatherwood v. State, 548 So. 2d 389 (Miss. 1989).

Mease v. State, 539 So. 2d 1324 (Miss. 1989).

Houston v. State, 531 So. 2d 598 (Miss. 1988).

West v. State, 519 So. 2d 418 (Miss. 1988).

Davis v. State, 512 So. 2d 129l (Miss. 1987).

Williamson v. State, 512 So. 2d 868 (Miss. 1987).

Foster v. State, 508 So. 2d 1111 (Miss. 1987).
                      DEATH CASES REVERSED AS TO GUILT PHASE

                                   AND SENTENCE PHASE

                                              (continued)

Smith v. State, 499 So. 2d 750 (Miss. 1986).

West v. State, 485 So. 2d 681 (Miss. 1985).

Fisher v. State, 481 So. 2d 203 (Miss. 1985).

Johnson v. State, 476 So. 2d 1195 (Miss. 1985).

Fuselier v. State, 468 So. 2d 45 (Miss. 1985).

West v. State, 463 So. 2d 1048 (Miss. 1985).

Jones v. State, 461 So. 2d 686 (Miss. 1984).

Moffett v. State, 456 So. 2d 714 (Miss. 1984).

Lanier v. State, 450 So. 2d 69 (Miss. 1984).

Laney v. State, 421 So. 2d 1216 (Miss. 1982).




                                  DEATH CASES REVERSED

                           AS TO PUNISHMENT AND REMANDED

                     FOR RESENTENCING TO LIFE IMPRISONMENT

Reddix v. State, 547 So. 2d 792 (Miss. 1989).

Wheeler v. State, 536 So. 2d 1341 (Miss. 1988).

White v. State, 532 So. 2d 1207 (Miss. 1988).

Bullock v. State, 525 So. 2d 764 (Miss. 1987).

Edwards v. State, 441 So. 2d 84 (Miss. l983).

Dycus v. State, 440 So. 2d 246 (Miss. 1983).

Coleman v. State, 378 So. 2d 640 (Miss. 1979).
                              DEATH CASES REVERSED AS TO

                   PUNISHMENT AND REMANDED FOR A NEW TRIAL

                                ON SENTENCING PHASE ONLY

Berry v. State, 703 So. 2d 269 (Miss. 1997).

Booker v. State, 699 So. 2d 132 (Miss. 1997).

Taylor v. State, 672 So. 2d 1246 (Miss. 1996).

*Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990) reversing, in
part, and remanding, Shell v. State 595 So. 2d 1323 (Miss. 1992) remanding for new sentencing
hearing.

*Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S. 1075 (1990)
vacating and remanding, Pinkney v. State, 602 So. 2d 1177 (Miss. 1992) remanding for new
sentencing hearing.

*Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S. 738 (1990)
vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992) remanding for new
sentencing hearing.

*Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230 (1988) vacating
and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding for new sentencing
hearing.

Russell v. State, 607 So. 2d 1107 (Miss. 1992).

Holland v. State, 587 So. 2d 848 (Miss. 1991).

Willie v. State, 585 So. 2d 660 (Miss. 1991).

Ladner v. State, 584 So. 2d 743 (Miss. 1991).

Mackbee v. State, 575 So. 2d 16 (Miss. 1990).

Berry v. State, 575 So. 2d 1 (Miss. 1990).

Turner v. State, 573 So. 2d 657 (Miss. 1990).

State v. Tokman, 564 So. 2d 1339 (Miss. 1990).

Johnson v. State, 547 So. 2d 59 (Miss. 1989).

Williams v. State, 544 So. 2d 782 (Miss. 1989); sentence aff'd 684 So. 2d 1179 (Miss. 1996)
                               DEATH CASES REVERSED AS TO

                    PUNISHMENT AND REMANDED FOR A NEW TRIAL

                                ON SENTENCING PHASE ONLY

                                             (continued)

Lanier v. State, 533 So. 2d 473 (Miss. 1988).

Stringer v. State, 500 So. 2d 928 (Miss. 1986).

Pinkton v. State, 481 So. 2d 306 (Miss. 1985).

Mhoon v. State, 464 So. 2d 77 (Miss. 1985).

Cannaday v. State, 455 So. 2d 713 (Miss. 1984).

Wiley v. State, 449 So. 2d 756 (Miss. 1984); resentencing affirmed, Wiley v. State, 484 So. 2d 339
(Miss. 1986), cert. denied Wiley v. Mississippi, 479 U.S. 1036 (1988); resentencing ordered, Wiley
v. State, 635 So. 2d 802 (Miss. 1993) following writ of habeas corpus issued pursuant to Wiley v.
Puckett, 969 So. 2d 86, 105-106 (5th Cir. 1992); resentencing affirmed, Wiley v. State, 95-DP-
00149, February 13, 1997 (rehearing pending).

Williams v. State, 445 So. 2d 798 (Miss. 1984).

* Case was originally affirmed in this Court but on remand from U. S. Supreme Court, case was
remanded by this Court for a new sentencing hearing.




1. The order denying Turner's motion for new trial is dated July 10, 1997. However, the motion
was orally denied on March 25, 1997, at the conclusion of the hearing on the motion for new trial.

2. It is interesting to note that the first two assignments of error dealt with hearsay testimony
where the defense was trying to elicit what Turner's mother had said to Turner. Turner's mother
was present at trial, but did not testify in her son's behalf. Had this testimony been so crucial, the
witness in the best position to testify to the conversation was the mother. However, for whatever
reason, Turner chose not to call his mother. Similarly, the third assignment of error dealt with
what he had said to Pam Crestwell. Instead of asking Pam Crestwell what Turner had told her, the
defense asked her husband what Turner had told Pam. Had Turner desired for the jury to hear
what he told Pam, he should have asked Pam, who had just finished testifying right before her
husband.